            Case 1:21-cv-00260-PB Document 16 Filed 07/02/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


                                                  )
SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                Plaintiff,                        )
                                                  )
v.                                                )   1:21-cv-260-PB
                                                  )
LBRY INC.,                                        )
                      Defendant,                  )
                                                  )
LBRY FOUNDATION INC.,                             )
                                                  )
                      Defendant-Intervenor.       )
                                                  )

                    PARTIALLY ASSENTED-TO MOTION TO ADMIT
                      ADRIAEN M. MORSE JR. PRO HAC VICE

       Defendant-Intervenor LBRY Foundation Inc. (“Foundation”), respectfully moves to

admit Adriaen M. Morse Jr. pro hac vice, pursuant to Local Rule 83.2(b). In support of this

motion, the Foundation states:

       1.      The Foundation has specifically retained Attorney Morse for his understanding

               and expertise in the issues to be litigated and it wishes for him to be involved in

               all stages of these proceedings;

       2.      The attached supporting affidavit, see Local Rule 83.2(b)(1), attests that Attorney

               Morse is a member in good standing of the bars of Virginia, California, and the

               District of Columbia, and several federal district and appellate courts. Attorney

               Morse is not currently suspended or disbarred in any jurisdiction, and there are no

               previous or pending disciplinary matters against him. Attorney Morse has no prior

               felony or misdemeanor criminal convictions. Finally, no court has ever denied an



                                                  1
                                                                                            17745191.1
            Case 1:21-cv-00260-PB Document 16 Filed 07/02/21 Page 2 of 3




               application by Attorney Morse for admission pro hac vice, nor has any court ever

               revoked such status.

       3.      Attorney Morse will at all times be associated with the undersigned, who is a

               member of the bar of this Court.

       4.      The fee for admission is being paid contemporaneously with the filing of this

               motion. See Local Rule 83.2(b)(2).

       5.      A good-faith attempt was made to obtain concurrence in the relief sought by this

               motion. See Local Rule 7.1(c). Counsel for plaintiff assents to the relief sought.

               At the time of filing, defendant LBRY, Inc. had not yet provided a position

               concerning this motion

       6.      This motion is supported entirely by the accompanying affidavit of Attorney

               Morse and the points made above, and therefore does not require a memorandum.

               See Local Rule 7.1(a)(2).

       WHEREFORE, the Foundation respectfully requests that the Court admit Adriaen M.

Morse Jr. pro hac vice.

July 2, 2021                                      Respectfully submitted,

                                                  LBRY Foundation, Inc.

                                                  By its attorneys,



                                                     /s/ Simon R. Brown
                                                  Simon R. Brown (N.H. Bar No.9279)
                                                  PRETI, FLAHERTY, BELIVEAU & PACHIOS, PLLP
                                                  P.O. Box 1318
                                                  57 North Main Street
                                                  Concord, NH, 03301Tel:
                                                  (603) 410-1500
                                                  Email: sbrown@preti.com


                                                  2
                                                                                            17745191.1
          Case 1:21-cv-00260-PB Document 16 Filed 07/02/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that, on July 2, 2021, I caused true and correct copies of the foregoing
Assented-to Motion to Admit Adriaen M. Morse Jr. Pro Hac Vice together with its supporting
affidavit to be served on counsel of record for all parties that have appeared to date through the
Court’s CM/ECF system as listed below.

Peter Moores, Esq.
Eric Forni, Esq.
Marc Jonathan Jones, Esq.
U.S. Securities and Exchange Commission
33 Arch Street
24th Floor
Boston, MA 02110

William E. Christie, Esq.
Shaheen & Gordon, P.A.
107 Storrs Street
P.O. Box 2703
Concord, NH 03302


                                              /s/ Simon R. Brown
                                             Simon R. Brown




                                                3
                                                                                          17745191.1
